      Case 1:20-cv-00244-AWI-JLT Document 23 Filed 07/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 ERIN R. AMIE,                                     Case No. 1:20-cv-0244-AWI-JLT (PC)

12                  Plaintiff,                       ORDER DENYING PLAINTIFF’S MOTION
                                                     FOR PRIVATE INVESTIGATOR
13                  v.
14 CALIFORNIA DEPARTMENT OF                          (Doc. 17)
   CORRECTIONS AND
15 REHABILITATION, et al.,

16                  Defendants.
17

18          Plaintiff moves for the appointment of a private investigator pursuant to California Penal

19 Code § 987.9. That state statutory provision provides for the appointment of an investigator,

20 expert, or other for the preparation or presentation of the defense in the trial of a capital case or

21 the trial of second degree murder for someone who has served a prior prison term for murder in

22 the first or second degree. Since neither of those scenarios are applicable in this civil case, the

23 Court DENIES Plaintiff’s motion for a private investigator.

24
     IT IS SO ORDERED.
25

26     Dated:     July 28, 2020                                  /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28

                                                      1
